                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                                 IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   ISSAC WOLF,
For the Northern District of California




                                          11                    Plaintiff,                                         No. C 19-02881 WHA
    United States District Court




                                          12        v.
                                          13   UNIVERSITY PROFESSIONAL & TECHNICAL
                                               EMPLOYEES, COMMUNICATIONS WORKERS
                                          14   OF AMERICA LOCAL 9119, JANET                                        CASE MANAGEMENT
                                               NAPOLITANO, in her official capacity as                             ORDER AND
                                          15   President of the University of California, JOSHUA                   REFERENCE TO
                                               GOLKA, in his official capacity as Executive                        MAGISTRATE JUDGE
                                          16   Director of the California Public Employment                        FOR MEDIATION/
                                               Relations Board, and XAVIER BECERRA, in his                         SETTLEMENT
                                          17   official capacity as Attorney General of California,
                                          18                    Defendants.
                                                                                                    /
                                          19
                                          20             After a case management conference, the Court enters the following order pursuant to
                                          21   Rule 16 of the Federal Rules of Civil Procedure (“FRCP”) and Civil Local Rule 16-10:
                                          22   1.        All initial disclosures under FRCP 26 must be completed by OCTOBER 1, 2019, on
                                          23             pain of preclusion under FRCP 37(c), including full and faithful compliance with
                                          24             FRCP 26(a)(1)(A)(iii).
                                          25   2.        Leave to add any new parties or to amend pleadings must be sought by
                                          26             DECEMBER 5, 2019.
                                          27   3.        The non-expert discovery cut-off date shall be JULY 10, 2020.
                                          28
                                           1   4.   The last date for designation of expert testimony and disclosure of full expert reports
                                           2        under FRCP 26(a)(2) as to any issue on which a party has the burden of proof
                                           3        (“opening reports”) shall be JULY 10, 2020. Within FOURTEEN CALENDAR DAYS of
                                           4        said deadline, all other parties must disclose any expert reports on the same issue
                                           5        (“opposition reports”). Within SEVEN CALENDAR DAYS thereafter, the party with the
                                           6        burden of proof must disclose any reply reports rebutting specific material in
                                           7        opposition reports. Reply reports must be limited to true rebuttal and should be very
                                           8        brief. They should not add new material that should have been placed in the opening
                                           9        report and the reply material will ordinarily be reserved for the rebuttal or sur-rebuttal
                                          10        phase of the trial. If the party with the burden of proof neglects to make a timely
For the Northern District of California




                                          11        disclosure, the other side, if it wishes to put in expert evidence on the same issue
    United States District Court




                                          12        anyway, must disclose its expert report within the fourteen-day period. In that event,
                                          13        the party with the burden of proof on the issue may then file a reply expert report
                                          14        within the seven-day period, subject to possible exclusion for “sandbagging” and, at all
                                          15        events, any such reply material may be presented at trial only after, if at all, the other
                                          16        side actually presents expert testimony to which the reply is responsive. The cutoff for
                                          17        all expert discovery shall be FOURTEEN CALENDAR DAYS after the deadline for reply
                                          18        reports. In aid of preparing an opposition or reply report, a responding party may
                                          19        depose the adverse expert sufficiently before the deadline for the opposition or reply
                                          20        report so as to use the testimony in preparing the response. Experts must make
                                          21        themselves readily available for such depositions. Alternatively, the responding party
                                          22        can elect to depose the expert later in the expert-discovery period. An expert, however,
                                          23        may be deposed only once unless the expert is used for different opening and/or
                                          24        opposition reports, in which case the expert may be deposed independently on the
                                          25        subject matter of each report. At least 28 CALENDAR DAYS before the due date for
                                          26        opening reports, each party shall serve a list of issues on which it will offer any expert
                                          27        testimony in its case-in-chief (including from non-retained experts). This is so that all
                                          28        parties will be timely able to obtain counter-experts on the listed issues and to facilitate


                                                                                              2
                                           1        the timely completeness of all expert reports. Failure to so disclose may result in
                                           2        preclusion.
                                           3   5.   As to damages studies, the cut-off date for past damages will be as of the expert report
                                           4        (or such earlier date as the expert may select). In addition, the experts may try to
                                           5        project future damages (i.e., after the cut-off date) if the substantive standards for
                                           6        future damages can be met. With timely leave of Court or by written stipulation, the
                                           7        experts may update their reports (with supplemental reports) to a date closer to the time
                                           8        of trial.
                                           9   6.   At trial, the opening testimony of experts on direct examination will be limited to the
                                          10        matters disclosed in their reports (and any reply reports may be covered only on
For the Northern District of California




                                          11        rebuttal or sur-rebuttal). Omitted material may not ordinarily be added on direct
    United States District Court




                                          12        examination. This means the reports must be complete and sufficiently detailed.
                                          13        Illustrative animations, diagrams, charts and models may be used on direct examination
                                          14        only if they were part of the expert’s report, with the exception of simple drawings and
                                          15        tabulations that plainly illustrate what is already in the report, which can be drawn by
                                          16        the witness at trial or otherwise shown to the jury. If cross-examination fairly opens
                                          17        the door, however, an expert may go beyond the written report on cross-examination
                                          18        and/or redirect examination. By written stipulation, of course, all sides may relax these
                                          19        requirements. For trial, an expert must learn and testify to the full amount of billing
                                          20        and unbilled time by him or his firm on the engagement.
                                          21   7.   To head off a recurring problem, experts lacking percipient knowledge should avoid
                                          22        vouching for the credibility of witnesses, i.e., whose version of the facts in dispute is
                                          23        correct. This means that they may not, for example, testify that based upon a review of
                                          24        fact depositions and other material supplied by counsel, a police officer did (or did not)
                                          25        violate standards. Rather, the expert should be asked for his or her opinion based —
                                          26        explicitly — upon an assumed fact scenario. This will make clear that the witness is
                                          27        not attempting to make credibility and fact findings and thereby to invade the province
                                          28        of the jury. Of course, a qualified expert can testify to relevant customs, usages,


                                                                                              3
                                           1         practices, recognized standards of conduct, and other specialized matters beyond the
                                           2         ken of a lay jury. This subject is addressed further in the trial guidelines referenced
                                           3         below.
                                           4   8.    Counsel need not request a motion hearing date and may notice non-discovery motions
                                           5         for any Thursday (excepting holidays) at 8:00 a.m. The Court sometimes rules on the
                                           6         papers, issuing a written order and vacating the hearing. If a written request for oral
                                           7         argument is filed before a ruling, stating that a lawyer of four or fewer years out of law
                                           8         school will conduct the oral argument or at least the lion’s share, then the Court will
                                           9         hear oral argument, believing that young lawyers need more opportunities for
                                          10         appearances than they usually receive. Unless discovery supervision has been referred
For the Northern District of California




                                          11         to a magistrate judge, discovery motions should be as per the supplemental order
    United States District Court




                                          12         referenced below.
                                          13   9.    The last date to file dispositive motions shall be AUGUST 13, 2020. No dispositive
                                          14         motions shall be heard more than 35 days after this deadline, i.e., if any party waits
                                          15         until the last day to file, then the parties must adhere to the 35-day track in order to
                                          16         avoid pressure on the trial date.
                                          17   10.   The FINAL PRETRIAL CONFERENCE shall be held on OCTOBER 21, 2020, at 2:00 P.M.
                                          18         Although the Court encourages argument and participation by younger attorneys, lead
                                          19         trial counsel must attend the final pretrial conference. For the form of submissions for
                                          20         the final pretrial conference and trial, please see below.
                                          21   11.   A BENCH TRIAL shall begin on OCTOBER 26, 2020, at 7:30 A.M., in Courtroom 12,
                                          22         19th Floor, 450 Golden Gate Avenue, San Francisco, California, 94102. The trial
                                          23         schedule and time limits shall be set at the final pretrial conference. Although almost
                                          24         all trials proceed on the date scheduled, it may be necessary on occasion for a case to
                                          25         trail, meaning the trial may commence a few days or even a few weeks after the date
                                          26         stated above, due to calendar congestion and the need to give priority to criminal trials.
                                          27         Counsel and the parties should plan accordingly, including advising witnesses.
                                          28   12.   Counsel may not stipulate around the foregoing dates without Court approval.


                                                                                               4
                                           1   13.   While the Court encourages the parties to engage in settlement discussions, please do
                                           2         not ask for any extensions on the ground of settlement discussions or on the ground that
                                           3         the parties experienced delays in scheduling settlement conferences, mediation or ENE.
                                           4         The parties should proceed to prepare their cases for trial. No continuance (even if
                                           5         stipulated) shall be granted on the ground of incomplete preparation without competent
                                           6         and detailed declarations setting forth good cause.
                                           7   14.   To avoid any misunderstanding with respect to the final pretrial conference and trial,
                                           8         the Court wishes to emphasize that all filings and appearances must be made — on pain
                                           9         of dismissal, default or other sanction — unless and until a dismissal fully resolving the
                                          10         case is received. It will not be enough to inform the clerk that a settlement in principle
For the Northern District of California




                                          11         has been reached or to lodge a partially executed settlement agreement or to lodge a
    United States District Court




                                          12         fully executed agreement (or dismissal) that resolves less than the entire case. Where,
                                          13         however, a fully-executed settlement agreement clearly and fully disposing of the entire
                                          14         case is lodged reasonably in advance of the pretrial conference or trial and only a
                                          15         ministerial act remains, the Court will arrange a telephone conference to work out an
                                          16         alternate procedure pending a formal dismissal.
                                          17   15.   If you have not already done so, please read and follow the “Supplemental Order to
                                          18         Order Setting Initial Case Management Conference in Civil Cases Before Judge
                                          19         William Alsup” and other orders issued by the Clerk’s office when this action was
                                          20         commenced. Among other things, the supplemental order explains when submissions
                                          21         are to go to the Clerk’s Office (the general rule) versus when submissions may go
                                          22         directly to chambers (rarely). With respect to the final pretrial conference and trial,
                                          23         please read and follow the “Guidelines For Trial and Final Pretrial Conference in Civil
                                          24         Bench Cases Before The Honorable William Alsup.” All orders and guidelines
                                          25         referenced in the paragraph are available on the district court’s website at
                                          26         http://www.cand.uscourts.gov. The website also includes other guidelines for
                                          27         attorney’s fees motions and the necessary form of attorney time records for cases
                                          28


                                                                                              5
                                           1         before Judge Alsup. If you do not have access to the Internet, you may contact Deputy
                                           2         Clerk Dawn Logan at (415) 522-2020 to learn how to pick up a hard copy.
                                           3   16.   All pretrial disclosures under FRCP 26(a)(3) and objections required by FRCP 26(a)(3)
                                           4         must be made on the schedule established by said rule.
                                           5   17.   This matter is hereby REFERRED to MAGISTRATE JUDGE KANDIS A. WESTMORE for
                                           6         MEDIATION/SETTLEMENT.

                                           7
                                           8         IT IS SO ORDERED.
                                           9
                                          10   Dated: September 26, 2019.
                                                                                                  WILLIAM ALSUP
For the Northern District of California




                                          11                                                      UNITED STATES DISTRICT JUDGE
    United States District Court




                                          12
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                            6
